United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 29, 2006

                                                          Charles R. Fulbruge III
                            No. 05-30768                          Clerk
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SHON MOLETTE, also known as Sean Molette,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 1:03-CR-10027-ALL
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Shon Molette was convicted of distribution of crack cocaine,

possession of ammunition by a convicted felon, and possession

with intent to distribute crack cocaine.     He appeals only the

conviction for possession with intent to distribute crack

cocaine, for which he was sentenced to 240 months of

imprisonment.

     Molette argues that the evidence at trial was insufficient

to sustain the jury’s verdict.   Specifically, he contends that he




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30768
                                -2-

did not have constructive possession of the drugs at issue

because they were found outside of his home.

     The evidence, viewed in the light most favorable to the

Government, showed that Molette was the sole occupant of the home

and that the side yards of the property were enclosed by

chainlink fences.   Molette conducted most of his drug

transactions in the rear yard of the home.   We conclude that

there was sufficient evidence for a rational jury to have found,

beyond a reasonable doubt, that Molette had constructive

possession over the crack cocaine found in a black bag outside of

his home.   See United States v. Romero-Cruz, 201 F.3d 374, 378

(5th Cir. 2000); United States v. Onick, 889 F.2d 1425, 1429 (5th

Cir. 1989).

     Molette concedes that there was some circumstantial evidence

of his guilty knowledge.   Molette contends, however, that such

evidence was insufficient to prove his knowledge of the presence

of the drugs given testimony that, when law enforcement officers

arrived at his home, he had already been arrested elsewhere and

that several individuals fled from the area surrounding his home.

Molette presented his theory, that a third party had stashed the

black bag on his property, to the jury.   An agent from the Drug

Enforcement Agency (DEA) testified, however, that drug dealers

often hide their drugs outside their home in the hope that police

will not discover the drugs during a search of the home.   The

jury accepted the DEA agent’s testimony and rejected Molette’s

explanation of events.   We will not disturb that credibility
                             No. 05-30768
                                  -3-

determination.     See United States v. Runyan, 290 F.3d 223, 240

(5th Cir. 2002).

     AFFIRMED.